Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Claim Status
1.	Applicant’s response to the Office Action dated 3/1/21 is acknowledged (Paper filed 6/1/21).  In the amendment filed therein claims 1, 2, 15, and 16 were modified. New claims 24-26 were added. Claims 1, 2, 12, 15, 16, 19, and 22-26 pending.  
2.	Claims 12, 19, 22, and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/22/21. Currently claims 1, 2, 15, 16, 19, and 24-26 are under consideration.
3.	Rejections and/or objections of record not reiterated herein have been withdrawn.

NEW GROUNDS OF REJECTIONS NECESSITATED BY AMENDMENTS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





s 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A.	Claims 24-26 are vague and indefinite in reciting method limitations regarding assay components. See ELISA, microarray, and NAPPA.  Claims 24-26 are dependent on claim 1 which is drawn to a composition or product. It is not clear if Applicant intends to claim methods or products in the dependent claims.  It is suggested that claims 24-26 recite product limitations that would further limit the composition of claim 1 (i.e. microplate, reagents, buffer, antibodies, etc.). Appropriate correction is required.     
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claim(s) 1, 2, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Gnjatic et al. (PNAS, March 16, 2010, Vol.107, No.11, pages 5088-5093) in view of Skog et al. (US2014/0045915) and Maggio (Immunoenzyme technique I, CRC press [Symbol font/0xE3] 1980, pages 186-187).  



Gnjatic et al. (PNAS, March 16, 2010, Vol.107, No.11, pages 5088-5093) disclose the utility of a panel of protein antigens to measure ovarian cancer and pancreatic cancer. Ovarian cancer appeared to be more immunogenic overall than pancreatic cancer in terms of seroactivity against the antigen panel (figure 1). The panel included p53 and CTAG2 (also known as LAGE1) and were measure in an ELISA format in microarrays (substrate). NY-SEC-1 and LAGE-1 were recognized with the highest frequency by ovarian cancer sera (17% and 19% respectively), but not by pancreatic cancer or by healthy donor sera. 
Overall, antibody response to one or more antigens from the panel were found in 52% of ovarian cancer samples, compared to 15% of healthy donor sera and 20% of pancreatic cancer samples (reading on claim 9).   See pages 5088-5089, Results.
Gnjatic et al. differ from the instant invention in not specifically teaching all the biomarkers recited in claim 1. Gnjatic et al. disclose at least two biomarkers; p53 and CTAG2. 
However, the remaining biomarkers are taught by Skog et al. (US 2014/0045915).  Skog et al. disclose various biomarkers which are linked to cancer. Table 3 disclosed p53, CTAG2, ICAM3, NUDT11, PVR, TRIM39, UHMK1, KSR1, and POMC. See sections 0111-0113 and 0119. Therefore the biomarkers included in the claims are known and taught to be useful in cancer analysis. Absent evidence to the contrary including any of the biomarkers with known links to cancer as previously taught in the prior art reference of Skog et al. with the cancer biomarker panels in Gnjatic et al. would have been obvious. 

KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  See recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007)(citing KSR, 82 USPQ2d at 1396).
Gnjatic et al. in view of Skog et al. do not teach that the biomarkers are coupled to s solid support.
However, Maggio teaches assay procedures wherein either the antigen or antibody is immobilized onto a solid phase.  The solid phase can be particles, cellulose, polyacrylamide, agarose, discs, tubes, beads, or micro plates (micro titer plates). See page 186.  The reagents can be bound to the solid support by covalent linkage or passive adsorption (non-covalent means).  See page 187 1st paragraph. Maggio taught that solid supports such as test strips “are very convenient to wash thereby reducing labor in assay procedures”. Page 186, last line.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize solid support configured to simultaneously measure multiple biomarkers as taught by Gnjatic et al. in view of Skog et al. because Maggio taught that reagents can be immobilized onto known carrier compositions like nitrocellulose or polyvinylidene fluoride which are deemed to encompass obvious modifications of the substrates known in the art for use in microplates taught by Gnjatic 

II.	Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gnjatic et al. (PNAS, March 16, 2010, Vol.107, No.11, pages 5088-5093) in view of Skog et al. (US2014/0045915) and Maggio (Immunoenzyme technique I, CRC press [Symbol font/0xE3] 1980, pages 186-187) as applied to claims 1, 2, and 24 above, and further in view of 
Foster (4,444,879).
Please see Gnjatic et al. (PNAS, March 16, 2010, Vol.107, No.11, pages 5088-5093) in view of Skog et al. (US2014/0045915) and Maggio (Immunoenzyme technique I, CRC press [Symbol font/0xE3] 1980, pages 186-187).  
Gnjatic et al. (PNAS, March 16, 2010, Vol.107, No.11, pages 5088-5093) in view of Skog et al. (US2014/0045915) and Maggio (Immunoenzyme technique I, CRC press [Symbol font/0xE3] 1980, pages 186-187) differ from the instant invention in not specifically teaching kit configurations for the reagents. In other words, the reference fails to teach the reagents as a kit.   
However, kits are well known embodiments for assay reagents.  Foster et al. (U.S. Patent #4,444,879) describe one example. 
In their patent; kits including the reactant reagents, a microplate, positive controls, negative controls, standards, and instructions are taught.  The reagents are compartmentalized or packaged separately for utility.  See figure 6, and column 15, lines 10-34.   


II.	Claim(s) 25 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gnjatic et al. (PNAS, March 16, 2010, Vol.107, No.11, pages 5088-5093) in view of Skog et al. (US2014/0045915) and Maggio (Immunoenzyme technique I, CRC press [Symbol font/0xE3] 1980, pages 186-187) and further in view of Anderson et al. (Journal of Proteome, 2015, Vol.14, pages 578-586).  
	Please see Gnjatic et al. (PNAS, March 16, 2010, Vol.107, No.11, pages 5088-5093) in view of Skog et al. (US2014/0045915) and Maggio (Immunoenzyme technique I, CRC press [Symbol font/0xE3] 1980, pages 186-187) as set forth above.
	Gnjatic et al. in view of Skog et al. and Maggio differ from the instant in not teaching high density programmable protein microarrays comprising a nucleic acid protein programmable array (NAPPA).
st column. The screening methods allowed for the discovery of potential antigen panels/autoantibody biomarkers for the early detection of serous ovarian cancer. Page 584.    
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize NAPPA microarrays as taught by Anderson et in the method of Gnjatic et al. in view of Skog et al. and Maggio because Anderson et al. taught that their screening methods allowed for the discovery of potential antigen panels/autoantibody biomarkers for the early detection of serous ovarian cancer. Page 584.    
6.	For reasons aforementioned, no claims are allowed.

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  




8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Cook whose telephone number is 571-272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 




For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642 
571-272-0816
6/17/21

/LISA V COOK/Primary Examiner, Art Unit 1642